DETAILED ACTION
This action is in response to claims filed 15 December, 2021 for application 16455347 filed 27 June, 2019. Currently claims 1-7, 11-17 and 21-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 11-17 and 21-23 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims including at least:
From Independent claim 1:
generate one or more connection values based on the one or more weight values, 
wherein each of the connection values indicates whether one of the weight values satisfies a predetermined condition, and 
wherein the connection values are respectively generated based on a distance between input nodes corresponding to the one or more groups of input data
Prior art of record Yao et al. (US 20190197407) teaches an exemplary neural network with pruning. Liu et al. (US 20170364799) sets a connection value to 1 or 0 depending on a connection weight value and a threshold. Han et al. (EIE: Efficient Inference Engine on Compressed Deep Neural Network) determines a distance between values in a matrix for indexing connections. However, none of the references explicitly teach a connection values based on a distance between input nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7, 11-17 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122